Exhibit 10.6

 

 

 

 

 



ASSET PURCHASE AGREEMENT

 

between

 

RECLEIM PA, LLC

 

and

 

ARCA ADVANCED PROCESSING, LLC

 

dated as of

 

August 15, 2017

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 



ARTICLE I           Defined Terms 1 Section 1.01 Defined Terms 1 Section 1.02
Construction 4       ARTICLE II           Purchase and Sale 5 Section 2.01
Purchase and Sale of Assets 5 Section 2.02 Excluded Assets 5 Section 2.03
Assumption of Liabilities 5 Section 2.04 Specifically Excluded Liabilities 6    
  ARTICLE III           Purchase Price; Closing 6 Section 3.01 Purchase Price 6
Section 3.02 Payment of Initial Purchase Price and Aggregate Payoff Amount 6
Section 3.03 Closing 7 Section 3.04 Closing Deliverables 7 Section 3.05
Allocation of Purchase Price 8 Section 3.06 Method of Payment 8 Section 3.07
Withholding Tax 8       ARTICLE IV           Representations and Warranties of
Seller 8 Section 4.01 Organization and Authority of Seller; Enforceability 8
Section 4.02 No Conflicts; Consents 9 Section 4.03 Title to and Sufficiency of
Purchased Assets 9 Section 4.04 Financial Statements 9 Section 4.05 Operations
since Interim Balance Sheet Date 10 Section 4.06 Condition of Assets 10 Section
4.07 Inventory 10 Section 4.08 Intellectual Property 10 Section 4.09 Assigned
Contracts 10 Section 4.10 Permits 11 Section 4.11 Environmental Matters. 11
Section 4.12 Non-foreign Status 11 Section 4.13 Compliance With Laws 11 Section
4.14 Legal Proceedings 11 Section 4.15 Real Property 11

 

 

 

 



 i 

 

 



TABLE OF CONTENTS

(continued)

 

Section 4.16 Employees and Employment Matters 12 Section 4.17 Brokers 13      
ARTICLE V           Representations and Warranties of Buyer 13 Section 5.01
Organization and Authority of Buyer; Enforceability 13 Section 5.02 No
Conflicts; Consents 13 Section 5.03 Legal Proceedings 13 Section 5.04 Brokers 13
      ARTICLE VI           Covenants 13 Section 6.01 Public Announcements 13
Section 6.02 Employee Matters 14 Section 6.03 Covenant Not to Compete and
Confidentiality 14 Section 6.04 Bulk Sales Laws 14 Section 6.05 Transfer Taxes
15 Section 6.06 Further Assurances. 15 Section 6.07 Consents 15       ARTICLE
VII           Indemnification 15 Section 7.01 Survival 15 Section 7.02
Indemnification By the Seller Parties 16 Section 7.03 Indemnification By Buyer.
16 Section 7.04 Indemnification Procedures 16 Section 7.05 Tax Treatment of
Indemnification Payments 17 Section 7.06 Effect of Investigation. 17 Section
7.07 Exclusive Remedy 17       ARTICLE VIII           Miscellaneous 17 Section
8.01 Expenses 17 Section 8.02 Notices 17 Section 8.03 Headings 18 Section 8.04
Severability 18 Section 8.05 Entire Agreement 18 Section 8.06 Successors and
Assigns 18 Section 8.07 No Third-party Beneficiaries 18 Section 8.08 Amendment
and Modification 19 Section 8.09 Waiver 19

 

 

 

 



 ii 

 

 



TABLE OF CONTENTS

(continued)

 

Section 8.10 Governing Law 19 Section 8.11 Submission to Jurisdiction 19 Section
8.12 Waiver of Jury Trial 19 Section 8.13 Specific Performance 19 Section 8.14
Counterparts 19

 

 

 

Exhibits     Exhibit 2.01 Tangible Assets   Exhibit 2.02(e) Excluded Assets  
Exhibit 2.03(b)(iii) Assumed Liabilities   Exhibit 3.01(b) Indebtedness to be
Paid Off at the Closing   Exhibit 3.05 Purchase Price Allocation   Exhibit 4.15
Assigned Leases  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 iii 

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of August 15, 2017,
is entered into among ARCA Advanced Processing, LLC, a Minnesota limited
liability company (“Seller”), 4301 Operations, LLC, a Delaware limited liability
company (“4301”), Brian Conners (“Conners”), James Ford (“Ford”) and Recleim PA,
LLC, a Delaware limited liability company (“Buyer”). Seller, Conners, Ford and
4301 are collectively referred to herein as the “Seller Parties” and each as a
“Seller Party.”

 

RECITALS

 

A.         Immediately prior to the execution of this Agreement, 4301 and
Appliance Recycling Centers of America, Inc. a Minnesota corporation, entered
into an Equity Purchase Agreement, pursuant to which 4301 became the owner of
100% of the issued and outstanding equity interests of Seller.

 

B.          Conners and Ford own 100% of the issued and outstanding equity
interests of 4301.

 

C.           Seller is engaged in the business of appliance recycling and bulk
appliance and appliance part sales (the “Business”).

 

D.           Seller wishes to sell and assign to Buyer, and Buyer wishes to
purchase and assume from Seller, the rights and obligations of Seller to the
Purchased Assets and the Assumed Liabilities, subject to the terms and
conditions set forth herein.

 

E.           Concurrently with the execution of this Agreement, Buyer has
entered into an employment agreement with each of Brian Conners, Michael Safford
and Mary Volpe (the “Key Employee Agreements”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINED TERMS

 

Section 1.01     Defined Terms. As used herein, the following terms have the
meanings set forth below:

 

“4301” has the meaning set forth in the preamble.

 

“Action” has the meaning set forth in Section 4.14.

 

“Affiliate” means, with respect to any Person, any other Person which, at the
time of determination, directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with such Person. For
purposes of this Agreement, “control”, “controlled by”, “under common control
with” and “controlling” means, as to any Person, the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

 

 

 



 1 

 

 

“Aggregate Payoff Amount” has the meaning set forth in Section 3.01(b).

 

“Agreement” has the meaning set forth in the preamble.

 

“Assigned Contracts” has the meaning set forth in Section 4.09.

 

“Assigned Leases” has the meaning set forth in Section 4.15.

 

“Assumed Liabilities” has the meaning set forth in Section 2.03(b).

 

“Bill of Sale and Assumption Agreement” has the meaning set forth in Section
3.04(a)(i).

 

“Business” has the meaning set forth in the recitals.

 

“Business Employee” means an employee of Seller.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Business” means the Business, as conducted by Buyer following the
Closing.

 

“Closing” has the meaning set forth in Section 3.03.

 

“Closing Date” has the meaning set forth in Section 3.03.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated thereunder.

 

“Competing Business” has the meaning set forth in Section 6.03(a).

 

“Confidential Information” means any data or information concerning Seller
(including trade secrets), without regard to form, regarding (for example and
including) (i) business process models, (ii) proprietary software, (iii)
research, development, products, services, marketing, selling, business plans,
budgets, unpublished financial statements, licenses, prices, costs, contracts,
suppliers, customers, and customer lists, (iv) the identity, skills and
compensation of employees, contractors, and consultants, (v) specialized
training or (vi) discoveries, developments, trade secrets, processes, formulas,
data, lists, and all other works of authorship, mask works, ideas, concepts,
know-how, designs, and techniques, whether or not any of the foregoing is or are
patentable, copyrightable, or registrable under any Intellectual Property laws
in the United States or elsewhere. Notwithstanding the foregoing, no data or
information constitutes “Confidential Information” if such data or information
is publicly known and in the public domain through means that do not involve a
breach by Seller of any covenant or obligation set forth in this Agreement.

 

“Conners” has the meaning set forth in the preamble.

 

“Disclosure Schedules” has the meaning set forth in Article IV.

 

“Encumbrance” means any mortgage, pledge, lien, charge, security interest, claim
or other encumbrance.

 

“Environmental Law” means all laws concerning the environment, human health and
safety or Hazardous Substances.

 

 

 

 



 2 

 

 

“Environmental Permits” means any permits, licenses or authorizations required
by or pursuant to any Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 

“Excluded Liabilities” has the meaning set forth in Section 2.03(a).

 

“Ford” has the meaning set forth in the preamble.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Authority” means any (i) government or any governmental,
regulatory or administrative body thereof, or political subdivision thereof,
whether federal, state, provincial, municipal, local or foreign, (ii)
governmental agency, instrumentality, commission, department, board, bureau or
any authority thereof, (iii) multinational or supra national entity, body or
authority, or (iv) court or tribunal.

 

“Hazardous Substances” means (i) any petroleum, petroleum by-product or
break-down product, radiation or radioactive material, asbestos or
asbestos-containing material, mold and polychlorinated biphenyl, and (ii) any
material, substance, mixture or solution that is defined, identified or
regulated as a pollutant, contaminant or waste, or as hazardous, toxic,
radioactive or words of similar effect, by or pursuant to any Environmental Law.

 

“Indemnified Party” has the meaning set forth in Section 7.04.

 

“Indemnifying Party” has the meaning set forth in Section 7.04.

 

“Independent Accountant” has the meaning set forth in Section 3.05(b)(ii).

 

“Initial Purchase Price” has the meaning set forth in Section 3.01(a).

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (i) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) websites and internet domain
name registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys’ fees for past, present and future
infringement and any other rights relating to any of the foregoing).

 

“Interim Balance Sheet” means the balance sheet of Seller as of the Interim
Balance Sheet Date.

 

“Interim Balance Sheet Date” means June 30, 2017.

 

“Key Employee Agreements” has the meaning set forth in the recitals.

 

 

 

 



 3 

 

 

“Non-Assignable Contract” means any contract included in the Purchased Assets
that requires the consent of any third party, which consent has not been
obtained by Seller prior to or as of the Closing.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, or Governmental Authority.

 

“Purchase Price” has the meaning set forth in Section 3.01.

 

“Purchased Assets” has the meaning set forth in Section 2.01.

 

“Purchased IP” has the meaning set forth in Section 4.08(a).

 

“Restricted Period” has the meaning set forth in Section 6.03(a).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Parties” has the meaning set forth in the preamble.

 

“Seller Plans” means (i) all employee benefit plans (within the meaning of
Section 3(3) of ERISA) and all retirement, welfare benefit, bonus, stock option,
stock purchase, restricted stock, incentive, equity or equity-based
compensation, deferred compensation, retiree health or life insurance,
supplemental retirement, severance, change in control, Code Section 125 flexible
benefit, vacation or other benefit plans, programs or arrangements, whether
written or oral, that are maintained, contributed to or sponsored by Seller or
its respective Affiliates for the benefit of any current or former employee,
director or individual consultant of the Business, other than governmental plans
or arrangements, and (ii) all individual employment, retention, termination,
severance, Tax gross up, collective bargaining, consulting, employee
non-competition, employee non-solicitation or other similar contracts pursuant
to which Seller or its respective Affiliates currently has any obligation with
respect to any current or former employee, director or individual consultant of
the Business.

 

“Transferred Permits” has the meaning set forth in Section 4.10.

 

Section 1.02     Construction.

 

(a)          Unless the context of this Agreement otherwise requires, (i) words
of any gender include the other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereunder,” “hereof,” “herein,” “hereby,” “hereto” and derivative or similar
words refer to this entire Agreement, including the Schedules and Exhibits
hereto; (iv) the terms “Article,” “Section,” “paragraph,” “clause” and “Exhibit”
refer to the specified Article, Section, paragraph, clause or Exhibit of this
Agreement; and (v) the words “include” and “including” and variations thereof
mean without limitation.

 

(b)          References to agreements and other documents (including this
Agreement) include (i) all subsequent amendments and other modifications thereto
and (ii) all addenda, exhibits and schedules thereto.

 

(c)          References to statutes include all regulations promulgated
thereunder and references to statutes or regulations will be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.

 

 

 

 



 4 

 

 

(d)          Whenever this Agreement refers to a number of days, such number
refers to calendar days unless Business Days are specified.

 

(e)          All accounting terms used herein and not expressly defined herein
have the meanings given to them under GAAP.

 

(f)           References to “$” or “dollars” means United States dollars.

 

(g)          A reference to any Person includes such Person’s successors and
permitted assigns.

 

(h)          When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period will be excluded,
and if the last day of such period is not a Business Day, the period will end on
the next succeeding Business Day.

 

(i)           This Agreement was negotiated by the parties with the benefit of
legal representation and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party will
not apply to any construction or interpretation hereof.

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller will sell, assign, transfer, convey and deliver to
Buyer, and Buyer will purchase from Seller, all of Seller’s assets, properties,
rights and interests, of any kind and description (whether real or personal,
tangible or intangible, fixed, contingent or otherwise), wherever located and by
whomever possessed, including the assets set forth on Exhibit 2.01, other than
the Excluded Assets (collectively, the “Purchased Assets”), free and clear of
any Encumbrance.

 

Section 2.02 Excluded Assets. Notwithstanding the provisions of Section 2.01,
the Purchased Assets will not include the following assets (collectively, the
“Excluded Assets”):

 

(a)          all cash, cash equivalents and bank accounts of Seller;

 

(b)          all accounts and notes receivable due to Seller from any member or
Affiliate of Seller or any of their respective Affiliates;

 

(c)          all corporate minute books, stock transfer books, the corporate
seal, if any, all accounting records, and all books and records of Seller not
related to the Purchased Assets;

 

(d)           all Seller Plans;

 

(e)           all assets set forth on Exhibit 2.02(e); and

 

(f)           any rights of Seller created under this Agreement. Section

 

2.03 Assumption of Liabilities.

 

 

 

 



 5 

 

 

(a)          Except as provided in Section 2.03(b), Buyer will not assume, in
connection with the transactions contemplated hereby, any liability or
obligation of Seller whatsoever, whether known or unknown, disclosed or
undisclosed, accrued or hereafter arising, absolute or contingent, and Seller
will retain responsibility for, and will timely discharge and satisfy, all such
liabilities and obligations (collectively, and including the liabilities set
forth in Section 2.04, the “Excluded Liabilities”).

 

(b)          Effective as of the Closing, Buyer will assume and be responsible
for the following liabilities and obligations of Seller (collectively, the
“Assumed Liabilities”):

 

(i)            the obligations of Seller under each Assigned Contract and
Assigned Lease, except to the extent such obligations are required to be
performed on or prior to the Closing Date, or accrue and relate to the operation
of the Business prior to the Closing Date;

 

(ii)          the accounts payable and other current liabilities of Seller of
the type reflected or reserved against on the Interim Balance Sheet; and

 

(iii)          the liabilities listed on Exhibit 2.03(b)(iii).

 

Section 2.04     Specifically Excluded Liabilities. Specifically, and without in
any way limiting the generality of Section 2.03, the Assumed Liabilities do not
include, and in no event will Buyer assume, agree to pay, discharge or satisfy
any liability or obligation of Seller:

 

(a)          for any taxes of Seller for any period;

 

(b)          owed to any member or Affiliate of Seller or any of their
respective Affiliates (other than accrued salary, wages, commissions or bonuses
for the then-current payroll period);

 

(c)           that is being paid off by Buyer at the Closing pursuant to Article
III; or

 

(d)           in respect of any Excluded Asset.

 

ARTICLE III

PURCHASE PRICE; CLOSING

 

Section 3.01     Purchase Price. The aggregate consideration for the Purchased
Assets (the “Purchase Price”) is:

 

(a)           the payment by Buyer at the Closing of an amount equal to $1.00
(the “Initial Purchase Price”); plus

 

(b)          the payment by Buyer at the Closing of the aggregate amount of the
indebtedness listed on Exhibit 3.01(b) (the “Aggregate Payoff Amount”); plus

 

(c)           the assumption by Buyer of the Assumed Liabilities.

 

Section 3.02     Payment of Initial Purchase Price and Aggregate Payoff Amount.
At the Closing, Buyer will pay (i) to Seller, the Initial Purchase Price and
(ii) to each lender listed on Exhibit 3.01(b), the portion of the Aggregate
Payoff Amount listed opposite such lender’s name on Exhibit 3.01(b).

 

 

 

 

 



 6 

 

 

Section 3.03     Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”) at the offices
of Jones Day, 1420 Peachtree St. N.E., Atlanta, GA 30309, or remotely via
electronic exchange of documents. The consummation of the transactions
contemplated by this Agreement will be deemed to occur at 12:01 a.m. on the
Closing Date.

 

Section 3.04     Closing Deliverables.

 

(a)          At or prior to the Closing (or, in those cases where a specified
period of time before the Closing is indicated in this Agreement, by no later
than such time), Seller will deliver to Buyer the following:

 

(i)           a bill of sale and assumption agreement in form and substance
satisfactory to Buyer and Seller (the “Bill of Sale and Assumption Agreement”)
and duly executed by Seller, transferring the Purchased Assets to Buyer and
effecting the assignment to and assumption by Buyer of the the Assumed
Liabilities;

 

(ii)          copies of all consents, approvals, waivers and authorizations set
forth in Section 4.02 of the Disclosure Schedules;

 

(iii)         a certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that Seller is not a foreign person within the meaning of Section 1445 of the
Code, duly executed by Seller;

 

(iv)         a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Seller certifying as to the resolutions of the board of
directors of Seller, duly adopted and in effect, which authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby;

 

(v)         the Key Employee Agreements, duly executed by Brian Conners, Michael
Safford and Mary Volpe;

 

(vi)        a payoff letter from each lender listed on Exhibit 3.01(b),
evidencing the amount of Seller’s indebtedness to such lender as of the Closing
Date and providing that, if such aggregate amount so identified is paid to such
lender on the Closing Date, such indebtedness will be repaid in full and that
all Encumbrances affecting any real or personal property of Seller will be
released;

 

(vii)        a transition services agreement (the “Transition Services
Agreement”), in form and substance satisfactory to Buyer and Seller and duly
executed by Seller; and

 

(viii)       such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b)          At the Closing, Buyer will deliver the following:

 

(i)           to Seller, the Initial Purchase Price;

 

(ii)          to each lender listed on Exhibit 3.01(b), the portion of the
Aggregate Payoff Amount listed opposite such lender’s name thereon;

 

 

 

 

 



 7 

 

 

(iii)         to Seller, the Bill of Sale and Assumption Agreement duly executed
by Buyer;

 

(iv)         to Seller, the Transition Services Agreement, duly executed by
Buyer;

 

(v)          to Brian Conners, Michael Safford and Mary Volpe, the Key
Employment Agreements, duly executed by Buyer;

 

(vi)        to Seller, a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Buyer certifying as to the resolutions of the members,
managers or board of directors, as applicable, of Buyer, duly adopted and in
effect, which authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby; and

 

(vii)        to Seller, such other customary instruments of transfer,
assumption, filings or documents, in form and substance reasonably satisfactory
to Seller, as may be required to give effect to this Agreement.

 

Section 3.05     Allocation of Purchase Price. Seller and Buyer agree to
allocate the Purchase Price among the Purchased Assets for all purposes
(including tax and financial accounting) in accordance with Exhibit 3.05. Buyer
and Seller will file all tax returns (including amended returns and claims for
refund) and information reports in a manner consistent with such allocation.

 

Section 3.06     Method of Payment. All payments required under this Article III
or any other provision of this Agreement will be made in cash by wire transfer
of immediately available federal funds to a bank account designated in writing
by the party entitled to receive such payment.

 

Section 3.07     Withholding Tax. Buyer will be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law, which have been identified and agreed to
by Seller prior to the Closing. All such withheld amounts will be treated as
delivered to Seller hereunder; provided, however, that such amount withheld
pursuant to applicable tax laws are actually remitted to the appropriate
Governmental Authority as and when required by law.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

For purposes of this Article IV, “Seller Parties’ knowledge,” “knowledge of the
Seller Seller Parties” and any similar phrases will mean the actual knowledge of
Conners and Ford, after due and careful inquiry. Except as set forth in the
disclosure schedules delivered by Seller in connection with this Agreement (the
“Disclosure Schedules”), the Seller Parties, jointly and severally, represent
and warrant to Buyer as follows:

 

Section 4.01     Organization and Authority of Seller; Enforceability. Seller is
a limited liability company duly organized, validly existing and in good
standing under the laws of the state of Minnesota. Seller has full limited
liability company power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of Seller. This Agreement
and the documents to be delivered hereunder have been duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Buyer) this Agreement and the documents to be delivered hereunder constitute
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.

 

 

 

 



 8 

 

 

Section 4.02     No Conflicts; Consents. The execution, delivery and performance
by Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the organizational documents of Seller; (b) violate or
conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Seller or the Purchased Assets; (c) conflict with, or
result in (with or without notice or lapse of time or both) any violation of, or
default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which Seller is a party or to which any of the Purchased
Assets are subject; or (d) result in the creation or imposition of any
Encumbrance on the Purchased Assets. Except as set forth in Section 4.02 of the
Disclosure Schedules, no consent, approval, waiver or authorization is required
to be obtained by Seller from any Person (including any Governmental Authority)
in connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 4.03     Title to and Sufficiency of Purchased Assets. Seller owns and
has good title to the Purchased Assets, free and clear of Encumbrances. The
Purchased Assets constitute all of the assets used in the Business and
reasonably necessary to operate the Business as currently conducted, and are
sufficient for the continued conduct of the Business immediately after the
Closing in substantially the manner conducted prior to the Closing. Section 4.03
of the Disclosure Schedules sets forth a description of all material services
received by the Business provided by individuals who are not Business Employees
or provided using assets that are not included in the Purchased Assets,
including any such services provided by a member of Seller or any Affiliate of
such member (other than Seller) who is not a Business Employee.

 

Section 4.04     Financial Statements. Section 4.04(a) of the Disclosure
Schedules contains (i) the Interim Balance Sheet and related statements of
income and cash flows of Seller as of and for the six-month period ended on the
Interim Balance Sheet Date and (ii) the audited balance sheets and related
statements of income and cash flows of Seller as of and for the years 2015 and
2016, respectively. All such balance sheets and statements of income and cash
flows have been prepared in conformity with GAAP consistently applied and
present fairly in all material respects the financial position, results of
operations and cash flows of Seller as of their respective dates and for the
respective periods covered thereby. Except as set forth in Section 4.04(b) of
the Disclosure Schedules, Seller is not, with respect to the Business, subject
to any known or asserted liability which is not shown or which is in excess of
amounts shown or reserved for in the Interim Balance Sheet, other than
liabilities of the same nature as those set forth in the Interim Balance Sheet
and incurred in the ordinary course of business after the Interim Balance Sheet
Date.

 

 

 

 

 

 



 9 

 

 

Section 4.05     Operations since Interim Balance Sheet Date. Except as set
forth in Section 4.05 of the Disclosure Schedules, and except for the
transactions contemplated by this Agreement, since the Interim Balance Sheet
Date (a) there has been no material adverse change in the Purchased Assets, the
Business or the operations, liabilities, profits or condition (financial or
otherwise) of Seller, and, to the knowledge of the Seller Parties, no fact or
condition exists or is contemplated or threatened which would reasonably be
expected to cause such a change in the future, and (b) Seller has conducted the
Business only in the ordinary course and in conformity with past practice.

 

Section 4.06     Condition of Assets. The tangible personal property included in
the Purchased Assets is in good condition (normal wear and tear excepted) and is
adequate for the uses to which it is being put, and none of such tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost.

 

Section 4.07     Inventory. All inventory, finished goods, raw materials, work
in progress, packaging, supplies, parts and other inventories included in the
Purchased Assets consist of a quality and quantity usable and salable in the
ordinary course of business.

 

Section 4.08     Intellectual Property.

 

(a)         Seller owns or has adequate, valid and enforceable rights to use all
Intellectual Property included in the Purchased Assets (“Purchased IP”), free
and clear of all Encumbrances. Seller is not bound by any outstanding judgment,
injunction, order or decree restricting the use of the Purchased IP, or
restricting the licensing thereof to any Person. With respect to the registered
Intellectual Property included in the Purchased IP, (i) all such Intellectual
Property is valid, subsisting and in full force and effect and (ii) Seller has
paid all maintenance fees and made all filings required to maintain Seller’s
ownership thereof.

 

(b)         Seller’s prior and current use of the Purchased IP has not and does
not infringe, violate, dilute or misappropriate the Intellectual Property of any
Person and there are no claims pending or, to the knowledge of the Seller
Parties, threatened by any Person with respect to the ownership, validity,
enforceability, effectiveness or use of the Purchased IP. No Person is
infringing, misappropriating, diluting or otherwise violating any of the
Purchased IP, and neither Seller nor any Affiliate of Seller has made or
asserted any claim, demand or notice against any Person alleging any such
infringement, misappropriation, dilution or other violation.

 

Section 4.09     Assigned Contracts. Each contract included in the Purchased
Assets and being assigned to and assumed by Buyer (the “Assigned Contracts”) is
valid and binding on Seller in accordance with its terms and is in full force
and effect, or is a month-to month contract under which goods or services are
being provided after the expiration of its original term. None of Seller or, to
the knowledge of the Seller Parties, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Assigned
Contract. No event or circumstance has occurred that, with or without notice or
lapse of time or both, would constitute an event of default under any Assigned
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of benefit
thereunder. Complete and correct copies of each Assigned Contract have been made
available to Buyer. There are no disputes pending or threatened under any
Assigned Contract.

 

 

 

 

 



 10 

 

 

Section 4.10     Permits. All permits, licenses, franchises, approvals,
authorizations, registrations, certificates, variances and similar rights
obtained from Governmental Authorities included in the Purchased Assets (the
“Transferred Permits”) are valid and in full force and effect. All fees and
charges with respect to such Transferred Permits as of the date hereof have been
paid in full. To Seller’s knowledge, no event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
revocation, suspension, lapse or limitation of any Transferred Permit.

 

Section 4.11     Environmental Matters. Except as set forth in Section 4.11 of
the Disclosure Schedules: (i) Seller complies, and for the last five years has
complied, in all material respects with all applicable Environmental Laws; (ii)
Seller has obtained all Environmental Permits necessary for the operation of the
Business, all such Environmental Permits are in good standing, and Seller is,
and has for the past five years been, in compliance in all material respects
with all of the terms and conditions thereof, and the transactions contemplated
by this Agreement will not result in or trigger the termination, revocation, or
right of termination or cancellation, of any such Environmental Permits; (iii)
there are not now, nor in the last five years has there been, any lawsuits,
claims, proceedings or investigations concerning Environmental Laws pending or,
to the knowledge of the Seller Parties, threatened against or affecting Seller
or the Purchased Assets nor, to the knowledge of the Seller Parties, is there
currently any reasonable basis for any of the same; and (iv) Seller has not
received any notice that it is or may be subject to any liability with respect
any actual or alleged presence of, or exposure to, Hazardous Substances or
violation of Environmental Law at any location.

 

Section 4.12     Non-foreign Status. Seller is not a “foreign person” as that
term is used in Treasury Regulations Section 1.1445-2.

 

Section 4.13     Compliance With Laws. Seller has complied, and is now
complying, with all applicable federal, state and local laws and regulations
applicable to ownership and use of the Purchased Assets.

 

Section 4.14     Legal Proceedings. There is no claim, action, suit, proceeding
or governmental investigation (“Action”) of any nature pending or, to the
knowledge of the Seller Parties, threatened against or by Seller (a) relating to
or affecting the Purchased Assets or the Assumed Liabilities; or (b) that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To Seller’s knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

Section 4.15     Real Property. Seller does not now own any real property or
hold any option to acquire any real property. Exhibit 4.15 sets forth (i) a list
of each lease or similar agreement under which Seller is lessee of, or holds or
operates, any real property owned by any third Person and that is being assigned
to Buyer in connection with the transactions contemplated by this Agreement
(“Assigned Leases”). Each Assigned Lease is valid and binding on Seller in
accordance with its terms and is in full force and effect. None of Seller or, to
the knowledge of the Seller Parties, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Assigned
Lease. No event or circumstance has occurred that, with or without notice or
lapse of time or both, would constitute an event of default under any Assigned
Lease or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of benefit
thereunder. Complete and correct copies of each Assigned Lease have been made
available to Buyer. There are no disputes pending or, to Seller’s knowledge,
threatened under any Assigned Lease.

 

 

 

 

 



 11 

 

 

Section 4.16     Employees and Employment Matters.

 

(a)         Section 4.16(a)(i) of the Disclosure Schedules sets forth a list of
each Business Employee and the name, title, date of birth, and date of hire of
each such person. Section 4.16(a)(ii) of the Disclosure Schedules sets forth a
list of each material Seller Plan. Seller is, and has been, in compliance in all
material respects with all applicable laws in respect of the Business Employees
and the Seller Plans, including under ERISA and the Code. Seller is not party to
any collective bargaining agreement and is not, and has not previously been, the
subject of any collective bargaining or union organizing activity. Except as set
forth in Section 4.16(a)(iii) of the Disclosure Schedules, Seller is not a party
to any employment agreement, or any other agreement, providing for any payment
or consideration payable to any Business Employee upon a change of control or a
sale of all or any portion of the Business.

 

(b)         Each Seller Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS
that it is so qualified, and each related trust that is intended to be exempt
from federal income tax pursuant to Section 501(a) of the Code has received a
determination letter from the IRS that it is so exempt, and no fact or event has
occurred or is expected to occur since the date of such determination letter
that could reasonably be expected to adversely affect such qualification or
exemption, as the case may be.

 

(c)          Seller has not incurred any liability, contingent or otherwise,
under or arising out of Title IV of ERISA that has not been satisfied in full
and no fact or event exists that has or could reasonably be expected to result
in such a liability. None of the Purchased Assets is the subject of any
Encumbrance arising with respect to any Seller Plan under applicable law
(including ERISA and the Code).

 

(d)         Seller is in compliance in all material respects with all laws
relating to the employment of the Business Employees, and has paid in full all
wages, salaries, commissions, and other compensation and benefits, as well as
all contributions due to them or to third parties on their behalf (including
taxes, social security taxes, workers compensation contributions and employment
insurance payments). No material claim, charge or litigation with respect to
such compliance or payment obligations has been asserted, is now pending, or to
the knowledge the Seller Parties, has been threatened with respect to current or
former Business Employees. There are no outstanding, unsatisfied obligations to
comply with any recommendations or declarations of any Governmental Authority in
respect of claims by current or former Business Employees.

  

Section 4.17     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

 

 



 12 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

For purposes of this Article V, “Buyer’s knowledge,” “knowledge of Buyer” and
any similar phrases will mean the actual or constructive knowledge of any
member, manager, director or officer of Buyer, after due inquiry. Buyer
represents and warrants to Seller as follows:

 

Section 5.01     Organization and Authority of Buyer; Enforceability. Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Delaware. Buyer has full limited liability
company power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite action on the part of Buyer. This Agreement and the documents
to be delivered hereunder have been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by the Seller Parties) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms.

 

Section 5.02     No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the organizational documents of Buyer; or (b) violate
or conflict with any judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Buyer. No consent, approval, waiver or authorization is
required to be obtained by Buyer from any Person (including any Governmental
Authority) in connection with the execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby.

 

Section 5.03     Legal Proceedings. There is no Action of any nature pending or,
to Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Section 5.04     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

ARTICLE VI

COVENANTS

 

Section 6.01     Public Announcements. Unless otherwise required by applicable
law, no party will make any public announcements regarding this Agreement or the
transactions contemplated hereby without the prior written consent of the other
parties (which consent will not be unreasonably withheld or delayed).

 

 

 

 

 

 



 13 

 

 

Section 6.02     Employee Matters. Buyer may, in its sole and absolute
discretion, make an offer of employment to any Business Employee. Seller hereby
waives any contractual or other obligation or provision that would restrict any
Business Employee from accepting employment with Buyer or would otherwise
restrict the activities of any Business Employee hired by Buyer, including any
non-competition or non-solicitation covenant contained in an agreement between
Seller and any Business Employee. Seller will use commercially reasonable
efforts to cause each Business Employee to whom Buyer makes an offer of
employment to accept such offer in a timely manner.

 

Section 6.03     Covenant Not to Compete and Confidentiality.

 

(a)          In furtherance of the sale of the Business and the Purchased Assets
and to more effectively protect the value and goodwill thereof, Seller covenants
and agrees for a period ending on the five-year anniversary of the Closing Date
(the “Restricted Period”), that it will not, directly or indirectly (whether as
principal, agent, independent contractor, employee, partner or otherwise), own,
manage, operate, control, participate in, perform services for, or otherwise
carry on, a business competitive with the Business (a “Competing Business”)
anywhere in the United States (it being understood by the parties hereto that
the Business is not limited to any particular region of the United States and
that such Business may be engaged in effectively from any location in the United
States).

 

(b)          Seller will hold in confidence at all times following the Closing
all Confidential Information and will not disclose, publish or make use of
Confidential Information at any time following the date hereof without the prior
written consent of Buyer.

 

(c)          It is the intent and understanding of each party hereto that if, in
any action before any Governmental Authority legally empowered to enforce this
Section 6.03, any term, restriction, covenant or promise in this Section 6.03 is
found to be unreasonable and for that reason unenforceable, then such term,
restriction, covenant or promise will be deemed modified to the extent necessary
to make it enforceable by such Governmental Authority.

 

(d)          In the event that Seller violates any obligation under this Section
6.03, Buyer may proceed against Seller in law or in equity. Seller acknowledges
that a violation of this Section 6.3 would cause Buyer irreparable harm which
cannot be adequately compensated for by money damages. Seller expressly
acknowledges that the remedy at law for any breach of this Section 6.03 will be
inadequate, and that upon any such breach or threatened breach Buyer will be
entitled as a matter of right to injunctive relief in any court or other
tribunal of competent jurisdiction, in equity or otherwise, and to enforce the
specific performance of the obligations under these provisions without the
necessity of proving actual damages or the inadequacy of a legal remedy or
posting a bond or other security. If Buyer prevails in any action commenced
under this Section 6.03, it will also be entitled to recover its expenses in
connection therewith.

 

Section 6.04     Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

 

Section 6.05     Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder will be borne and paid by Seller when due. Seller will
timely pay such taxes and fees and timely file and any tax return or other
document with respect to such taxes or fees.

 

 

 

 

 

 



 14 

 

 

Section 6.06     Further Assurances. Following the Closing, each of the parties
hereto will execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

Section 6.07     Consents. Until such time as each Non-Assignable Contract can
be assigned to Buyer, and then during the remaining term of each Non-Assignable
Contract, Seller will make the benefit of such Non-Assignable Contract available
to Buyer so long as Buyer fully cooperates with Seller and reimburses Seller for
all payments made by Seller in connection therewith. In addition, during the
remaining term of each Non-Assignable Contract, Seller will use commercially
reasonable efforts to (a) obtain the consent of the third parties required
thereunder, and (b) enforce, at the request of Buyer and for the account of
Buyer, any right of Seller arising from such Non-Assignable Contract against the
other party or parties thereto (including the right to elect or terminate any
such Non- Assignable Contract in accordance with the terms thereof). Seller will
not take any action or suffer any omission that would reasonably be expected to
limit, restrict or terminate in any material respect the benefits to Buyer of
such Non-Assignable Contract unless, in good faith and after consultation with
and prior written notice to Buyer, Seller is (i) ordered to do so by a
Governmental Authority of competent jurisdiction or (ii) otherwise required to
do so by law; provided, however, that if any such order is appealable and Buyer
so requests, Seller will take such reasonable actions as are requested by Buyer
to file and pursue such appeal and to obtain a stay of such order, and the
Seller will reimburse Buyer for the costs incurred by Buyer related to the
appeal of such an order. Nothing in this Agreement or the Bill of Sale and
Assumption Agreement constitutes a sale, assignment, transfer or conveyance to,
or assumption by, Buyer of the Non-Assignable Contracts. With respect to any
such Non-Assignable Contract as to which the necessary approval or consent for
the assignment or transfer to Buyer is obtained following the Closing, Seller
will transfer such Non-Assignable Contract to Buyer by execution and delivery of
an instrument of conveyance reasonably satisfactory to Buyer within five
business days following receipt of such approval or consent.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.01     Survival. All representations, warranties, covenants and
agreements contained herein and all related rights to indemnification will
survive the Closing and continue in full force and effect for four years
thereafter, except (i) the representations and warranties set forth in Sections
4.11 and 4.16, which will survive the Closing and continue in full force and
effect until the applicable statute of limitations expires (or for 15 years if
there is no applicable statute of limitations) and (ii) the representations and
warranties set forth in Section 4.01 and 5.01, which will survive the Closing
and will continue in full force and effect forever.

 

Section 7.02     Indemnification By the Seller Parties. Subject to the other
terms and conditions of this Article VII, the Seller Parties will, jointly and
severally, defend, indemnify and hold harmless Buyer, its Affiliates and their
respective members, managers, directors, officers and employees from and against
all claims, judgments, damages, liabilities, settlements, losses, costs and
expenses, including reasonable attorneys’ fees and disbursements, but excluding
punitive or incidental damages, arising from or relating to:

 

 

 

 

 

 



 15 

 

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of the Seller Parties contained in this Agreement or any document to
be delivered hereunder;

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by any Seller Party pursuant to this Agreement or any
document to be delivered hereunder;

 

(c)          the operation and ownership of, or conditions first occurring with
respect to, the Purchased Assets prior to the Closing (other than the Assumed
Liabilities relating thereto); or

 

(d)          any Excluded Asset or Excluded Liability.

 

Section 7.03     Indemnification By Buyer. Subject to the other terms and
conditions of this Article VII, Buyer will defend, indemnify and hold harmless
Seller, its Affiliates and their respective stockholders or other equity
holders, directors, officers and employees from and against all claims,
judgments, damages, liabilities, settlements, losses, costs and expenses,
including reasonable attorneys’ fees and disbursements, but excluding punitive
or incidental damages, arising from or relating to:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or any document to be delivered
hereunder;

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any document
to be delivered hereunder;

 

(c)          the operation and ownership of, or conditions first occurring with
respect to, the Purchased Assets from and after the Closing (other than the
Excluded Liabilities relating thereto); or

 

(d)          any Assumed Liability.

 

Section 7.04     Indemnification Procedures. Whenever any claim will arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) will promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a Person
who is not a party to this Agreement, the Indemnifying Party, at its sole cost
and expense and upon written notice to the Indemnified Party, may assume the
defense of any such Action with counsel reasonably satisfactory to the
Indemnified Party. The Indemnified Party will be entitled to participate in the
defense of any such Action, with its counsel and at its own cost and expense. If
the Indemnifying Party does not assume the defense of any such Action, the
Indemnified Party may, but will not be obligated to, defend against such Action
in such manner as it may deem appropriate, including, but not limited to,
settling such Action, after giving notice of it to the Indemnifying Party, on
such terms as the Indemnified Party may deem appropriate and no action taken by
the Indemnified Party in accordance with such defense and settlement will
relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
will not settle any Action without the Indemnified Party’s prior written consent
(which consent will not be unreasonably withheld or delayed).

 

 

 

 

 



 16 

 

 

Section 7.05     Tax Treatment of Indemnification Payments. All indemnification
payments made by Seller under this Agreement will be treated by the parties as
an adjustment to the Purchase Price for tax purposes, unless otherwise required
by law.

 

Section 7.06     Effect of Investigation. Buyer’s right to indemnification or
other remedy based on the representations, warranties, covenants and agreements
of the Seller Parties contained herein will not be affected by any investigation
conducted by Buyer with respect to, or any knowledge acquired by Buyer at any
time, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.

 

Section 7.07     Exclusive Remedy. The rights and remedies provided in this
Article VII are the exclusive remedies of Buyer and Seller arising out of or in
connection with this Agreement and shall be in lieu of any rights under
contract, tort or otherwise (other than claims based on actual fraud of this
Agreement, intentional misrepresentation or deliberate or willful breach).
Notwithstanding the foregoing, nothing in this Section 7.07 will impair the
parties’ rights to specific performance pursuant to Section 8.13.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01     Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby will be paid by the
party incurring such costs and expenses.

 

Section 8.02      Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder will be in writing and will be deemed
to have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as specified in a notice given in
accordance with this Section 8.02):

 



If to Seller: ARCA Advanced Processing, LLC   4301 N. Delaware Ave. Bldg. C  
Philadelphia, PA 19137     If to 4301, Conners or Ford: 4301 Operations, LLC  
4301 N. Delaware Ave. Bldg. C   Philadelphia, PA 19137

 

 

 

 

 



 17 

 

 

    If to Buyer: Recleim PA, LLC   c/o Peachtree Investment Solutions, LLC   34
Old Ivy road, Suite 200   Atlanta, GA 30342   Attention: Pete Davis   E-mail:
pete@peachtreeinv.com     with a copy to: Jones Day   1420 Peachtree St., N.E.,
Suite 800   Atlanta, GA 30309   Attention: Ken Boehner   E-mail:
kboehner@jonesday.com

 

Section 8.03     Headings. The headings in this Agreement are for reference only
and will not affect the interpretation of this Agreement.

 

Section 8.04     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 8.05     Entire Agreement. This Agreement and the documents to be
delivered hereunder constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
documents to be delivered hereunder, the Exhibits and Disclosure Schedules
(other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

Section 8.06     Successors and Assigns. This Agreement will be binding upon and
will inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign its rights or obligations hereunder
without the prior written consent of the other parties, which consent will not
be unreasonably withheld or delayed. Notwithstanding the foregoing, Buyer may
assign this Agreement to an Affiliate of Buyer without the prior consent of
Seller. No assignment will relieve the assigning party of any of its obligations
hereunder.

 

Section 8.07     No Third-party Beneficiaries. Except as provided in Article
VII, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or will confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

Section 8.08     Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 8.09     Waiver. No waiver by any party of any of the provisions hereof
will be effective unless explicitly set forth in writing and signed by the party
so waiving. No waiver by any party will operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
will operate or be construed as a waiver thereof; nor will any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

 

 

 

 



 18 

 

 

Section 8.10     Governing Law. This Agreement will be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction).

 

Section 8.11     Submission to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America or the courts of the State of Delaware in each case located in the
city of Wilmington and county of New Castle, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.

 

Section 8.12     Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 8.13     Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties will be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 8.14     Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission will be
deemed to have the same legal effect as delivery of an original signed copy of
this Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 



 19 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

  BUYER       RECLEIM PA, LLC       By: /s/ J. Steve Bush                       
  Name: J. Steve Bush   Title: Manager           SELLER PARTIES       ARCA
ADVANCED PROCESSING, LLC       By: /s/ Brian Conners                        
Name: Brian Conners   Title: COO           4301 OPERATIONS, LLC       By: /s/
Brian Conners                         Name: Brian Conners   Title: President    
      /s/ Brian Conners                                Brian Conners       /s/
James Ford                                     James Ford

 

 

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

 

 



 20 

 

 

 

Exhibit 2.01

 

Tangible Assets

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 21 

 

 

 [ex1006-01.jpg]

 

 

 



 22 

 

 

[ex1006-02.jpg] 

 



 23 

 

 

 [ex1006-03.jpg]

 



 24 

 

 

 [ex1006-04.jpg]

 



 25 

 

 

 [ex1006-05.jpg]

 



 26 

 

 

 [ex1006-06.jpg]

 



 27 

 

 

 [ex1006-07.jpg]

 



 28 

 

 

 [ex1006-08.jpg]

 



 29 

 

 

 [ex1006-09.jpg]

 



 30 

 

 

 [ex1006-10.jpg]

 



 31 

 

 

 [ex1006-11.jpg]

 



 32 

 

 

 [ex1006-12.jpg]

 



 33 

 

 

 [ex1006-13.jpg]

 



 34 

 

 

 [ex1006-14.jpg]

 



 35 

 

 

 [ex1006-15.jpg]

 



 36 

 

 

 [ex1006-16.jpg]

 



 37 

 

 

 [ex1006-17.jpg]

 



 38 

 

 

 [ex1006-18.jpg]

 



 39 

 

 

 [ex1006-19.jpg]

 



 40 

 

 

 [ex1006-20.jpg]

 



 41 

 

 

 

 

Exhibit 2.02(e)

 

Excluded Assets

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 



 42 

 

 

 

Exhibit 2.03(b)(iii)

 

Assumed Liabilities

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 43 

 



 



ABCA Recycling   $ 1,950.00 AERC.COM   $ 6,237.40 Aeroteck   $ 209,573.70 AirGas
      All Staffing Warehouse       American Pulverizer       American Metal
Markets       AMSCO       Anthem Propane   $ 1,049.46 Appliance Warehouse   $
751.54 Atomic Extinguishers               Belgrade   $ 58.64 Beverly Brown-Petty
cash   $ 524.54 Bermuda International Shipping       Beverage & Diamond   $
3,068.83 Bowman   $ 10,673.40 Brian Finn Scale   $ 1,801.00 BSE Holdings   $
19,840.00 Celayix   $ 1,600.00 CJB Packaging   4 875.83 Cleaning MDs    
1,180.98 Commonwealth Computer Recycling     1,822.80 Concentra   $ 156.50
Corestaff   $ 12,268.03 The Ministry of Public Works   $ 29,532.96 DB Schenker  
$ 369.90 Delaware Ave LLC   $ 21,222.88 de lage landen   $ 4,318.66 Delware
Valley Remediation   $ 1,252.30 ECOvanta   $ 8,912.40 Eforce   $ 3,006.57
Elemental       Environmed       Equipment Depot   $ 12,212.60 E-Waste Experts  
    Fidelity Alarm   $ 810.00 First Star Logistics   $ 2,781.00 Frank Callahan  
$ 1,846.31 Franc Environmental   $ 2,095.00 George Leck       Grainger   $ 29.59
Guardian Life       Harleysville Ins       Hustler Conveyor   $ 7,097.14 Incorp
  $ 99.00 IBX   $ 10,046.85

 

 

 

 



 44 

 

 

Industrial Tire       JJ Keller       Jag Expansion   $ 11,630.00 Jim Fesmire  
$ 4,175.00 Joseph Fazzio   $ 256.29 JQ Staffing   $ 36,260.88 Komatsu   $
4,985.95 Law Offices of Dimitri Karapelou       Leshkowitz & Co   $ 201.35 Linde
    23818.94 Lorco       Martin's Appliance     3981.05 Masterman's      
Mazzucco & Co   $ 2,630.00 McMaster Carr   $ 2,173.50 Metal Stock      
Midatlantic Machinery   $ 2,173.80 MidAtlantic Fire   $ 2,350.00 Nationwide
Insurance       Mobile Mini Inc   $ 1,194.91 Nova   $ 4,281.00 Payroll, taxes,
401k and support payments Parade Wire       PBP Fasteners   $ 2,177.50 Peco    
  Penn Jersey   $ 795.75 Perry Johnson Registars   $ 2,000.00 Petro Choice   $
971.84 PIDC   $ 16,965.55 Port packaging       Praxair   $ 4,251.39 Premium
Assignment   $ 7,661.86 Recycling Equipment   $ 10,277.84 Revolution Recovery  
$ 771.30 Wells Fargo   $ 15,798.45 River Drive       Royal   $ 919.83 Ryder   $
5,463.84 Safe Disposal     8485.97         Safety Kleen     91.56 SDS Service  
$ 1,142.68 Separator Disc       Shingle & Gibb   $ 3,347.89 Spichers   $
9,529.70 Stauffer Glove      

 

 

 

 

 



 45 

 

 

Sullivan Scrap     765.9 Susquehanna Credit card   $ 22,991.33 Trailer Tech
Parts   $ 718.99 Unum insurance       Van Hydraulics       Vintage Tech   $
6,555.92 Waste Management   $ 9,822.60 Water Revenue Bureau     524.42 William
C. Miller, Trustee   $ 4,322.50 Wright Express       Yard Specialists      
Zwicky   $ 1,849.47         River Drive       Safety Kleen       Service Caster
Corp   $ 309.20 SLC Nationwide       Stauffer Glove       STS Trucking      
Volvo       Vintage Tech       Water Revenue Bureau       Wells Fargo debit from
BBT account       Delaware Avenue, LLC (April-July)   $ 150,208.40 Total   $
767,900.16



 



 



 46 

 

 

 

Exhibit 3.01(b)

 

Indebtedness to be Paid off at the Closing

 

BB&T - $3,454,068.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 47 

 

Exhibit 3.05

 

Purchase Price Allocation

 

The Purchase Price (as adjusted under federal income tax principles) will be
allocated among the Purchased Assets for federal income tax purposes based on
the Purchase Price Allocation Methodology set forth below, which follows the
principles of Section 1060 of the Code and the regulations under Section 338 of
the Code. Capitalized terms have the meanings set forth in the Agreement.

 



Cash The net tax basis at Closing.     (Class I assets)   Marketable securities
and certificates of deposit The net tax basis at Closing.     (Class II assets)
  Accounts receivable and other like rights to payments The net tax basis at
Closing.     (Class III assets)   Inventory The net tax basis at Closing.    
(Class IV assets)   All other assets (i.e., other than those included in Classes
I, II, III, IV, VI, and VII) The net tax basis at Closing.     (Class V assets)
  Intangibles other than goodwill and going concern value The fair market value
at Closing.     (Class VI assets)   Goodwill and going concern value Any
).residual amount of the   Purchase Price (as adjusted under (Class VII assets)
federal income tax principles

 

 

 

 

 

 



 48 

 

 

Exhibit 4.15

 

Assigned Leases

 

 

1.4301 N. Delaware Avenue, Philadelphia, PA, Bldg. A, Parking Yard C: Industrial
Lease, dated November 26, 2008, between Delaware Avenue, LLC and Safe Disposal
Systems, Inc., as amended by the Addendum to Industrial Lease, dated February 9,
2010, as assigned to ARCA Advanced Processing, LLC pursuant to the Assignment of
Lease, dated June 15, 2010, as further amended by the Amendment to Lease
Agreement, dated November 24, 2010, as further amended by the Addendum to
Industrial Lease, dated November 30, 2013, as further amended by the Fourth
Amendment to Lease, dated January 1, 2015

 

2.4301 N. Delaware Avenue, Philadelphia, PA, Bldg. B: Industrial Lease, dated
October 1, 2013, between Delaware Avenue, LLC and ARCA Advanced Processing, LLC

 

 

 

 

 

 

 

 

 

 

 

 



 49 

 